DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 105924438).

Regarding Claims 1, 3-5, 7-11, Lin teaches as material represented by Compound b (paragraph 111):

    PNG
    media_image1.png
    328
    292
    media_image1.png
    Greyscale

Compound b reads on applicants’ Formula 1 and 1-7 wherein m1 and m2 = 1; U1 and U2 = dibenzofuran; R2 = H; R1 and R3 = trimethylsilyl (per claims 1, 3-5, 7-9).
	Ar = single bond, RS1, RS2, RS3 = methyl (per claims 10-11)

Regarding Claim 2, Lin teaches a material represented by Compound b.
Lin teaches the limitations of independent claim 1 wherein R1-R5 is defined by a list of substituent options. The limitations of dependent claim 2 (a substituent
in the substituted aryl and the substituted heteroaryl is selected from at
least one of deuterium, tritium, a C1-C10 straight or branched alkyl, an
adamantyl, a C6-C20 aryl, a C3-C20 heteroaryl, a C1-C10 alkoxyl, a
C6-C20 arylamino, a C3-C20 cycloalkyl, and a halogen) are viewed as a recitation of the partial (state specifics) limitations of independent claim A. While claim 2 narrows the scope of R1-R5 the missing limitations are nonetheless applicable. Therefore, as the basis for dependent claim 2 is encompassed in rejected independent claim 1, the limitations of claim 2 are thus meet by the treatment of independent claim 1 (per claim 2).

Allowable Subject Matter I	
Claims 6, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show
The compounds of claim 6
Ar of claim 12 
Silicon compounds of claim 13
The compounds of claim 14

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the electron transport material of claim 1; the device of claim 17.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Lin teaches Compound b as an intermediate material but not as an electron transport material used in a device as required by independent claims 15 and 17.
Claims 15-18 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786